Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 19, 2022. 

Amendments
           Applicant's response and amendments, filed August 19, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 9-17 and 20-38, and amended Claims 1-5 and 8.
	 
Election/Restrictions
Applicant has elected without traverse the invention of Group II, claim(s) 1-8 and 18-19, drawn to a method for reducing the need for apheresis in a patient having familial hypercholesterolemia, the method comprising the step(s) of administering to the patient a pharmaceutical composition comprising a suspension of replication deficient recombinant adeno-associated virus (rAAV) comprising AAV ITRs and a nucleic acid sequence encodes a human LDL receptor (hLDLR) operably linked to a liver specific promoter, said vector genome packaged in an AAV8 capsid, said composition comprising at least 5x10^11 genome copies/ml and a rAAV Empty:Full particle ratio of at least 1:4.

Within Group II, Applicant has elected the following species, wherein the alternative additional method step further comprises co-treating the patients with an immunosuppressive regimen, as recited in Claim 3.

	Rejoinder
1. 	Claims 1-8 and 18-19 are allowable. The restriction requirement between alternative additional method step species as set forth in the Office action mailed on July 23, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
Priority
This application is a 371 of PCT/US2018/018678 filed on February 20, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/461,015, filed on February 20, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Terminal Disclaimer
2. 	The terminal disclaimer filed on August 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,889,832 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

3. 	The following is an Examiner’s statement of reasons for allowance: 
The claims are directed to therapeutic methods of treatment using an rAAV vector genome comprising: 
an AAV 5' inverted terminal repeat (ITR), 
an expression cassette comprising two copies of the alpha 1 microglobulin /bikunin enhancer element, a thyroxine binding globulin (TBG) promoter, an intron, a nucleic acid sequence encoding a human LDL receptor (hLDLR) comprising the nucleic acid sequence of SEQ ID NO: 4, and a rabbit betaglobin polyadenylation signal, and 
an AAV 3' ITR, 
wherein said rAAV vector genome is packaged in an AAV8 capsid. 
See Figure 7, for example.
Claim 1 recites “a patient” and “administering to the patients”. The specification discloses “patient (human subjects)” (e.g. pg 12, line 15). The specification fails to disclose non-human animals as “patient” embodiments. Rather, non-human animals are models of human disease, e.g. “mouse model” (pg 12, line 25) and non-human primates (pg 38, lines 1-2), and are distinguished from patients.
With respect to Claim 8, Applicant stated that the recited oqPCR and ddPCR methods are meant as examples of a method for quantifying GC and does not exclude other means and/or methods of measurement. The recited methods of oqPCR and ddPCR are not meant to be or are a limitation, and one of skill in the art may use other methods to determine GC, which the Examiner finds persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Claims 1-8 and 18-19 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633